DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 20, line 11, delete “firs” and insert:--first--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor package comprising: the dummy chip having an upper surface lower than an upper surface of the semiconductor chip, wherein the dummy chip overlaps a portion of the plurality of second pads disposed on the second surface of the substrate; an underfill disposed between the semiconductor chip and the first surface of the substrate, and having an extension 
Regarding claim 11, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor package comprising: a dummy chip disposed on the first surface of the substrate to at least have a side surface facing one side surface of the logic chip, and having an upper surface with a height different from a height of an upper surface of the logic chip, wherein the dummy chip overlaps a portion of the plurality of second pads disposed on the second surface of the substrate; an underfill disposed between the logic and memory chips and the first surface of the substrate, and having an extension portion extended along the facing side surfaces of the logic chip and the dummy chip in a direction perpendicular to the first surface of the substrate, an upper end of the extension portion being disposed to be lower than upper surface of the logic chip; and a sealing material disposed on the first surface of the substrate, and sealing the logic chip, the memory chip and the dummy chip, in combination with other claimed features, as recited in independent claim 11.  Claims 12-19 are dependent upon independent claim 11, and are therefore allowed. 
, wherein each of the first and second dummy chips overlaps a portion of the plurality of second pads disposed on the second surface of the substrate; an underfill disposed between the semiconductor chip and the first surface of the substrate, and having an extension portion extended along facing side surfaces of the semiconductor chip and the dummy chip in a direction perpendicular to the first surface of the substrate, an upper end of the extension portion being disposed to be lower than an upper surface of the semiconductor chip; wherein the sealing material covers the upper surface of the first dummy chip and an upper surface of the second dummy chip, exposing an upper surface of the semiconductor chip, in combination with other claimed features, as recited in independent claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			        


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 27, 2021